DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goulanian et. al. (US 2007/0165013) in view of Takada et. al. (US 8576141).


a display component (4; para. 0100-0102), 
and a micro-lens array (6) disposed on a light-emitting side of the display component (para. 0089), 
where the display component includes a plurality of display units (para. 0100-1002); 
and the micro-lens array includes a plurality of micro-lenses corresponding to the plurality of display units (para. 0089).
Goulanian does not teach a low-pass filter disposed on a light-emitting side of the display component.
Takada teaches a low-pass filter (120) disposed on a light-emitting side of the display component (col. 4, lines 44-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display as taught by Goulanian with the low-pass filter as taught by Takada for the benefit of reducing eliminating Moire fringes.

Regarding claim 2 Goulanian teaches (figs. 1-7) an integrated imaging display device, where the plurality of display units are configured to display three-dimensional (3D) image information at different angles; and the micro-lens array is configured to synthesize the 3D image information displayed by the display units into a 3D image (para. 0036).

Regarding claim 3 Goulanian teaches (figs. 1-7) an integrated imaging display device, except where the low-pass filter is configured to filter a Moiré fringe that a human eye can recognize.
Takada teaches where the low-pass filter is configured to filter a Moiré fringe that a human eye can recognize (col. 4, lines 44-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display as taught by Goulanian with the low-pass filter as taught by Takada for the benefit of reducing eliminating Moire fringes.

Regarding claim 13 Goulanian teaches (figs. 1-7) an integrated imaging display device, where the display component includes: a backlight module (14) and a plurality of stacked liquid crystal display panels (13) disposed in a light-emitting direction of the backlight module; or the display component includes: a plurality of stacked organic electroluminescence display panels (para. 0100-0102).

Regarding claim 14 Goulanian as modified by Takada inherently teaches (figs. 1-7) an integrated imaging display device, where the low-pass filter is disposed between the display component and the micro-lens array; or the low-pass filter is disposed at a side of the micro-lens array away from the display component (The claim language directs the low pass filter to be after the display component and either before or after the .


Allowable Subject Matter
Claims 4-12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 are deemed objected to as containing the specific structural requirements of the low pass quartz filter. Claim 6 depends on claim 5.

The following is a statement of reasons for the indication of allowable subject matter: Claim 9 contain the optical structural inclusions of a converting lens after the micro-lens array with the low-pass filter being between the display unit and the converting lens. Claims 10-12 depend on claim 9.

The following is a statement of reasons for the indication of allowable subject matter: Claim 15 contains the structural limitation of the low-pass filter and the location of those filters with respect to the micro-lens array and the display unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doi et. al. (JP 2002306824 A) is cited as teaching a quartz based low-pass filter for optical imaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872